﻿
On behalf of my delegation and on my own behalf, I should like to extend to you, Sir, most sincere felicitations on your unanimous election to the presidency of the General Assembly at its forty-fifth session. Feel confident that under your able leadership and wise guidance, which stem from your rich and varied experience in your country's public life and international diplomacy, we can look forward to the smooth and efficient conduct and successful outcome of the work of this session of the General Assembly. I would like to assure you of my delegation's unstinting co-operation in the achievement of these objectives.
I also take this opportunity to express our appreciation for the outstanding stewardship of your predecessor and our brother from Africa, Major-General Joseph Garba, who contributed to the successful outcome of the forty-fourth session of this body, including its sixteenth, seventeenth and eighteenth special sessions.
We pay our tribute to the Secretary-General, Mr. Peres de Cuellar, for his untiring efforts in making the United Nations an effective instrument for the promotion of world peace, security and development. It is with profound satisfaction that we welcome the emergence of a united Germany as a sovereign, independent State. The goal of German unification has been achieved through a peaceful democratic process and in exercise of the right of self-determination of the German people as a whole. Somalia extends heartfelt congratulations to the new State and look forward to close and fruitful co-operation in the years ahead.
On behalf of my delegation, I also congratulate the Principality of Liechtenstein on its admission to membership of the United Nations.
Since our last session, Namibia has taken its rightful place in the comity of the world's free and independent nations. While we justly rejoice at that happy elimination of the long and arduous struggle of the brave Namibian people against an oppressive racist regime, we cannot forget that the basic structure of the system of apartheid still remains in place in South Africa. However, a number of positive developments in recent months provide hopeful signs. Most important among these developments are the release of Mr. Nelson Mandela and some other political leaders, and the lifting of the ban on the African National Congress of South Africa, the Pan Africanist Congress of Azania, and other political parties and organisations. 
Therefore, while there is reason for cautious optimism, especially in the context of the ongoing negotiations between the ANC, led by Mr. Nelson Mandela, and President F.H. de Klerk, the international community has a duty to continue to bring pressure to bear on the Pretoria regime until the latter brings about genuine reforms leading to the dismantling of apartheid and the establishment of a truly multiracial democratic society in South Africa. Until this happens, international sanctions against South Africa must continue to be maintained.
We are concerned about the large-scale violence and conflict within the black community in some of the townships in South Africa. We sincerely hope that the spirit of good will and understanding, which currently prevails in that country, will bring peace, tranquillity and harmony among the people in the affected areas.
The world today is passing through a period which is full of promise and, at the same time, has a potential for conflicts and confrontation. The end of the cold war era, dominated by ideological conflict, has ushered in a new era of understanding and co-operation. The recent spirit of conciliation and compromise among the major Powers would have been unthinkable only a short time ago. Today, it is clearly reflected in the near-unanimity of approach and action among the permanent members of the Security Council towards the peaceful resolution of global conflict situations.
In Europe, dramatic changes have taken place in the political and economic fields. The most vivid manifestation of this historic phenomenon is the rebirth of a single German State cut of the two separate German entities, which until recently had divergent political ideologies. It also marks an important milestone in the history of Europe.
But this spirit of solidarity and unity is not manifested in Europe alone. In the Arabian peninsula, my delegation welcomes the unification of the two former States of Yemen, in the new Republic of Yemen. We congratulate the brotherly people of Yemen and wish them peace and prosperity. In the Korean peninsula, the Prime Ministers of the two Koreas have recently begun contacts with a view to initiating a climate of friendship and understanding, which could eventually lead to the realisation of the shared aspirations of the peoples of the two countries for their peaceful reunification. The desire for unification cannot be regarded as being in contradiction with the membership of this universal body, as is clearly proven by the unification of the two Germanys and the two Yemens. In accordance with the principle of universality, Somalia supports the admission of both Koreas to the United Nations as full Members.
In South-East Asia, too, there is a gentle breeze of change. The recent breakthrough in the ongoing negotiations on the long and tragic conflict in Kampuchea provides new hope for peace in the region. We fervently hope that it will now be possible to achieve a comprehensive political settlement, satisfactory to all concerned, which will bring to an end the sufferings of the people of Kampuchea and enable them to rebuild their lives and their nation. We hope that the potential threat to peace and security in the region that this conflict has posed would thus be removed.
Hearer home, in the contest of the progress which is being made in Western Sahara, my delegation feels confident that before long the efforts of the Secretary-General of the Organisation of African Unity and those of the Secretary-General of the United Nations will bear fruit in arriving at a satisfactory political solution to this question.
Despite these favourable developments, it is regrettable that many conflicts still continue to rage, many injustices still remain to be corrected and many problems still remain to be resolved before we can confidently proclaim that mankind has overcome its primordial instinct and is now mature enough to achieve lasting peace based on justice. In the Middle East, in Afghanistan and in Cyprus, people continue to suffer the ravages of injustice and war. In Cyprus, only inter-communal talks and a genuine dialogue can show the way towards a just solution by peaceful means. It is our sincere hope that the parties involved will take advantage of the Secretary-General's mediation offer to find a solution, taking into account the fundamental rights of both the communities.
As to Afghanistan, the withdrawal of foreign troops had heightened expectations for an early resolution of the conflict. We are, however, concerned that the situation in the country continues to be marked by violence, bringing widespread suffering to the people of Afghanistan. Millions of Afghans, particularly women and children, are still in refugee camps, unable to return to their homes. We urge all the parties concerned to make every effort to resolve their differences and get on with the task of reconstruction of that territory, which has gone through years of destruction and devastation.
The most persistent and the most intransigent problem is that in the Middle East. For forty years, the situation in the Middle East has been the cause of tension resulting in several wars. It has destabilised countries, caused devastation to the people of the region and destroyed their lives by denying them their basic human rights. The root cause of this situation is clear and well-known: the denial of the inalienable rights of the Palestinian people to their homeland. The situation has been further exacerbated by the continued Israeli occupation of Arab lands in defiance of the United Nations resolutions and in violation of international law. The courageous uprising, intifadah, of the Palestinian people in the West Bank and Gaza is an eloquent reminder that peace cannot be attained in the region unless the rights of the Palestinian people are fully restored. 
Somalia has consistently maintained that the only solution to this problem lies in the return of all Arab territories and the exercise of the inalienable right to self-determination by the Palestinian people. We have always extended our unequivocal support to our Palestinian brothers in their legitimate struggle. We continue to support the convening of the international conference on the Middle East with the participation of Palestine on an equal footing with other parties. We believe that such a conference will provide a unique opportunity for negotiations on the basis of the General Assembly resolutions on the Middle East.
Since last August, there has been a new and dangerous threat to international peace and security. Favourable political developments have been overshadowed by the grave developments in the Gulf. The invasion and annexation of Kuwait by Iraq has generated a global political and economic crisis. Our proximity to the conflict area and our fraternal ties with both Iraq and Kuwait make this situation all the more tragic and painful for us. For are we unaware of the political and economic consequences of this situation. The Gulf crisis has generated world-wide repercussions, causing military build-up and economic dislocation. However, the consequences of war would be much more dangerous and far-reaching. Somalia, therefore, is fully supportive of all efforts aimed at finding a political solution to the problem.
Somalia considers Iraq's action to be in violation of international law and the provisions of the Charter of the United Nations. We believe that a solution to the conflict can be achieved only on the basis of the following central elements, first, immediate and unconditional withdrawal of all Iraqi forces from Kuwait and the restoration of sovereignty and legitimacy in Kuwait; secondly, subsequent to the attainment of the aforementioned objective, negotiations should be undertaken in the search for a political solution to the differences between Kuwait and Iraq.
For Somalia, the situation in the Gulf is particularly painful, for it involves two fellow members of the Arab League, the Islamic Conference and the Movement of Hon-Aligned Countries with both of whom Somalia has close fraternal ties. We therefore wish to see an early resolution of this serious crisis in the interests of the peace and stability of the region.
I would now like to touch briefly upon the steps my Government has recently taken in the direction of the ongoing democratization process which it had initiated last year. On the recommendations of the Government, the People's Assembly has recently adopted the new amended Constitution which, inter alia, provides for a multiparty democracy, a free market economic system and the protection of fundamental human rights. Efforts are also under way to open meaningful dialogue with the opposition groups to promote peace and national reconciliation. The significant initiatives taken by my Government will no doubt contribute to the restoration of stability in the country and to the improvement of the economic and social conditions of our people.
Earlier in my address, I made a reference to the new and welcome changes that were sweeping the world. The end of the ideological confrontation between the super-Powers has helped to create new hopes for global peace and improvement in the human condition. These developments have brought about a trend towards conciliation and understanding on the part of the major Powers, and have opened up new possibilities for substantial progress on disarmament and arms reduction. 
However, the improvement in the East-West political climate has failed to make any impact, has done nothing to ameliorate the rapidly deteriorating economic conditions in such of the developing world. Deeply rooted inequities and imbalances continue to afflict inter-State relations, especially between the industrial and the developing countries. Many third-world countries continue to experience economic stagnation, increased poverty and an overall deterioration in the social progress of their peoples. In many of these countries the number of people living in poverty is increasing at an alarming pace. Today more than 1 billion people live in conditions of abject poverty. According to the United Nations Food and Agriculture Organisation and the World Health Organisation, the number of people who now lack food is estimated to be over 900 million and the number of people with serious health risks because of caloric deficiencies is above to reach the 400 million mark.
The debt problem, which emerged in almost all developing countries in the early 1980s, has since grown out of proportion and is now threatening to disrupt the social order and political stability of many third-world countries. Despite the endless and strenuous adjustment efforts and debt rescheduling by these countries, the prevailing international financial and monetary system makes it virtually impossible for the affected developing countries to cope with the burden. In his annual report on the work of the Organisation for 1990, the Secretary-General points out that in 1989 alone $26 billion was transferred from the developing to the developed countries. This alone is a serious impediment to the efforts of the developing countries and must be stopped and reversed.
A number of new initiatives are in place, but what is required is a new, vigorous and dynamic debt strategy. Such a strategy must include debt cancellation as well as substantially increased resources. 
The problem of debt rescheduling and the net transfer of resources from developing to developed countries are closely linked to the problem facing the developing countries in the field of international trade, a viable and effective debt strategy would also need to provide for sustainable growth in developing countries, including in-depth measures designed to increase their export earning capacity.
The serious economic situation of the least developed countries should be a cause, for grave concern. Increasing poverty, widespread hunger and malnutrition have become painful daily occurrences in many of these economies, we welcome the results of the recently concluded second United Nations Conference on the Least Developed Countries, held in Paris. The Conference recognised the importance of national policies and their links to the international environment. Unfortunately, however, it was unable to reach an agreement on increased financial flows and on new measures to alleviate the debt burden of the least developed countries.
Speaking about my own country, Somalia is today faced with serious economic problems. Like some of the other least developed countries in Africa, Somalia has to cope with the grave problem of the influx of a large number of refugees. This has caused shortages of food, and the Government is compelled to bear the heavy burden of these costs to the detriment of the country's economic growth and development.
We are grateful to the international agencies, and in particular to the Office of the United Nations High Commissioner for Refugees, for their assistance in trying to mitigate the situation. We would, however, like to urge them not only to continue the assistance but to redouble their efforts without allowing extraneous political considerations to interfere with the humanitarian cause. 
Let me refer to some positive developments on the economic scene. First, of course, is the positive outcome of the eighteenth special session of the General Assembly, devoted to international economic co-operation and in particular to the revitalisation of the economic growth and development of the developing countries. The consensus arrived at in the Declaration augurs well for strengthened international economic co-operation. In this context we have also noted the calls from the Secretary-General as well as from other important world leaders for more orderly management of the world economy. We fully support the call for initiating a world-wide comprehensive dialogue on all complex economic issues to create a better future for mankind.
The start of the decade of the i99Qs has witnessed the beginning of the end of the cold war and confrontation, especially between the super-Powers, which has, among other things, brought about a resemblance of international security. None the less, our world remains at a cross-roads.
While the rivalry of the major-Powers in their race for the acquisition and stockpiling of deadly weapons has receded to a large extent, making the threat of the possible annihilation of mankind - if not of our planet itself - unlikely, a different kind of threat looms large before us and it is imperative that we take immediate preventive measures.
As I said earlier, deeply rooted inequities and imbalances continue to plague inter-State relations. These have inevitably given rise to wealth and prosperity for a few while the majority of the world's population is compelled to lead an existence of perennial poverty, hunger and disease. Such wide disparities in the world's living standards are like a volcano which is bound to erupt at any moment, nullifying all the gains achieved at the political level. 
It should be apparent that such a dangerous situation cannot be met effectively without sustained and sincere efforts aimed at international co-operation and understanding. In the fountainhead of such a co-operative effort the United Nations will have to play an active role not only in trying to ameliorate the miserable plight of the world's poor, but also in bringing about a just and equitable world order as stipulated in the Charter.
My delegation has no doubt that the Member nations, big and small, will rise to the occasion and extend their unstinted co-operation to the Organization in the fulfilment of this onerous task.
